   Case 19-00087           Doc 1      Filed 02/06/19 Entered 02/06/19 13:48:20       Desc Main
                                        Document     Page 1 of 11


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re:                                                         Chapter 13

         Nicole R. Hall                                        Case No. 18-35362

                 Debtor.                                       Judge Schmetterer
______________________________________________________


South Division Credit Union

                 Plaintiff,                                    Adv. No.

         v.

Nicole R. Hall,

                 Defendant.

          COMPLAINT TO DETERMINE THE DISCHARGEABILITY OF DEBT

         South Division Credit Union, the “Credit Union,” by and through its attorneys, Kerry

Trunkett and Caroline Hasten of Trunkett & Trunkett, P.C., for its Complaint against Nicole R.

Hall, herein the “Defendant,” pursuant to 11 U.S.C. §523(a)(2)(A) and §523(a)(2)(C)(i)(II) of the

United States Bankruptcy Code, states as follows:

                                                JURISDICTION

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C §1334 and Local

General Rule 2.33(a) of the United States District Court for the Northern District of Illinois.

         2.      This is a core proceeding brought pursuant to 28 U.S.C. § 157(b)(2)(I) and (J) and

brought as an adversary proceeding under Federal Rule of Bankruptcy Procedure 7001.

         3.      This is a claim for relief brought pursuant to 11 U.S.C. §523(a)(2)(A) and

§523(a)(2)(C)(i)(II).
  Case 19-00087         Doc 1   Filed 02/06/19 Entered 02/06/19 13:48:20           Desc Main
                                  Document     Page 2 of 11


                                BACKGROUND ALLEGATIONS

       4.      On December 21, 2018, the Defendant voluntarily filed for relief under Chapter

13 of the United States Bankruptcy Code.

       5.      On November 23, 2018, twenty-eight (28) days before filing the bankruptcy

petition, the Defendant became indebted to the Credit Union pursuant to a line of credit

agreement (the “Credit Agreement”). Attached as Exhibit A is a true and correct copy of the

Credit Application. Attached as Exhibit B is a true and correct copy of the Credit Agreement.

       6.      Pursuant to the Credit Agreement, the Defendant’s first payment was due on

January 15, 2019.

       7.      The Defendant did not notify the Credit Union that she filed bankruptcy until after

the Credit Union contacted her regarding her first missed payment on or about January 29, 2019.

       8.      The Defendant currently remains indebted to the Credit Union the amount of

$1,595.93.

                                   CLAIMS FOR RELIEF
                                         COUNT I
                                   (U.S.C. § 523(a)(2)(A))
                    The Defendant Obtained the Loan Through Actual Fraud

       9.      The Credit Union repeats paragraphs 1-8 as paragraph 9.

       10.     The Defendant committed actual fraud because she did not have the good faith

intent to repay the Credit Agreement. Defendant was insolvent and close to filing for bankruptcy

protection at the time she submitted the Credit Application.

       11.     The Defendant did not intend to repay the Credit Agreement and had no

reasonable, good faith belief that she had the means to do so.

       12.     The Defendant received the advance twenty-eight (28) days before filing the

instant bankruptcy case.
   Case 19-00087       Doc 1     Filed 02/06/19 Entered 02/06/19 13:48:20            Desc Main
                                   Document     Page 3 of 11


        13.    The Defendant did not make a payment on the Credit Agreement.

        14.    The Defendant did not provide notice to the Credit Union that she filed

bankruptcy.

        15.    The Credit Union learned of the bankruptcy when she missed her first payment

pursuant to the Credit Agreement.

        16.    There was no change in circumstances between the time the Defendant requested

the line of credit and the time she filed her bankruptcy petition. There was no job loss and no

sudden or unexpected financial hardship.

        17.    A debtor cannot ignore the reality of her financial situation and assert that she has

good faith intent to repay the debt.

        18.    The Credit Union extended the line of credit as a result of a false representation

that the Defendant intended to repay the debt.

        WHEREFORE, South Division Credit Union respectfully requests that this Court find the

debt owed to the Credit Union nondischargeable in the amount of $1,595.93 plus costs and

attorneys’ fees pursuant to 11 U.S.C. §523(a)(2)(A) and for further relief as this Court deems

just.


                                          COUNT II
                                     ((§523(a)(2)(C)(i)(II))
                         The Debt is Presumptively Non-dischargeable

        19.    The Credit Union repeats paragraphs 1-18 as paragraph 19.

        20.    The debt owed to the Credit Union is presumptively nondischargeable as the loan

a credit advance of more than $950 within 70 days before the Defendant filed her bankruptcy

petition.
  Case 19-00087        Doc 1     Filed 02/06/19 Entered 02/06/19 13:48:20            Desc Main
                                   Document     Page 4 of 11


       21.     Twenty-eight days before the bankruptcy filing, the Defendant received a loan in

the amount of $1,500.00 from the Credit Union of which $1,595.93 remains due and owing.

       WHEREFORE, South Division Credit Union respectfully requests that this Court find the

debt owed to the Credit Union nondischargeable in the amount of $1,595.93 plus costs and

attorneys’ fees pursuant to 11 U.S.C. §523(a)(2)(C)(i)(II) and for further relief as this Court

deems just.


Respectfully submitted,
South Division Credit Union


By:
       Caroline Hasten, One of its Attorneys




                                                                TRUNKETT & TRUNKETT, P.C.
                                                                20 N. Wacker Drive, Suite 1434
                                                                             Chicago, IL 60614
                                                                                 312.324.3101
                                                                       Kerry Trunkett: 6188221
                                                                      Caroline Hasten: 6316656
Case 19-00087   Doc 1   Filed 02/06/19 Entered 02/06/19 13:48:20   Desc Main
                          Document     Page 5 of 11

                                 EXHIBIT A
Case 19-00087   Doc 1   Filed 02/06/19 Entered 02/06/19 13:48:20   Desc Main
                          Document     Page 6 of 11
Case 19-00087   Doc 1   Filed 02/06/19 Entered 02/06/19 13:48:20   Desc Main
                          Document     Page 7 of 11

                                   EXHIBIT B
Case 19-00087   Doc 1   Filed 02/06/19 Entered 02/06/19 13:48:20   Desc Main
                          Document     Page 8 of 11
Case 19-00087   Doc 1   Filed 02/06/19 Entered 02/06/19 13:48:20   Desc Main
                          Document     Page 9 of 11
Case 19-00087   Doc 1   Filed 02/06/19 Entered 02/06/19 13:48:20   Desc Main
                         Document     Page 10 of 11
Case 19-00087   Doc 1   Filed 02/06/19 Entered 02/06/19 13:48:20   Desc Main
                         Document     Page 11 of 11
